Judgment, Supreme Court, New York County (William Wetzel, J.), rendered March 2, 2000, convicting defendant, after a jury trial, of kidnapping in the first degree, and sentencing him to a term of 17V2 years to life, unanimously affirmed.
The court properly declined to submit kidnapping in the second degree and unlawful imprisonment in the second degree as lesser included offenses of kidnapping in the first degree. In light of the victim’s integrated testimony establishing an abduction for ransom, there was no reasonable view of the evidence, viewed most favorably to defendant, that defendant was guilty of either of the lesser crimes, but not guilty of first-degree kidnapping (see People v Negron, 91 NY2d 788 [1998]; People v Scarborough, 49 NY2d 364, 371-374 [1980]). Furthermore, there was no reasonable view of the evidence that defendant lacked the intent to abduct the victim for ransom.
*285The record does not establish that defendant’s sentence was based on any improper criteria and we perceive no basis for reducing the sentence. Concur — Buckley, P.J., Andrias, Sullivan, Lerner and Friedman, JJ.